       Case 1:20-cv-02405-EGS Document 180-5 Filed 04/16/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 VOTE FORWARD, et al.,

                                Plaintiffs,

        v.
                                                     Civil Case No. 1:20-cv-02405
 LOUIS DEJOY, in his official
 capacity as the Postmaster General; and the
 UNITED STATES POSTAL SERVICE,

                               Defendants.



                                   [PROPOSED] ORDER

       Upon consideration of Plaintiffs’ Motion for Leave to File Supplemental Declarations in

Support of Their Second Motion for Preliminary Injunction, it is hereby ORDERED that

Plaintiffs’ Motion is GRANTED.



       SO ORDERED.

                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE

Dated: __________________




                                               1
